999 So.2d 780 (2009)
Cynthia BRIDGES, Secretary of the Department of Revenue
v.
BOYD RACING, LLC d/b/a Delta Downs Race Track & Casino
Boyd Racing, LLC d/b/a Delta Downs Race Track & Casino
v.
Cynthia Bridges, Secretary of the Department of Revenue
Boyd Racing, LLC d/b/a Delta Downs Race Track & Casino
v.
Rufus Fruge as Director of Calcasieu Parish Sales and Use Tax Department
Boyd Racing, LLC d/b/a Delta Downs Race Track & Casino
v.
Rufus R. Fruge as Director of Calcasieu Parish Sales and Use Tax Department.
No. 2008-C-2835.
Supreme Court of Louisiana.
February 6, 2009.
*781 Denied.